NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           OCT 29 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 14-50232

              Plaintiff - Appellee,              D.C. No. 3:13-cr-01660-BEN-1

  v.
                                                 MEMORANDUM*
IRWIN MONJE-RAMIREZ,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding

                           Submitted October 22, 2015**
                               Pasadena, California

Before: PREGERSON and TROTT, Circuit Judges and STAFFORD,*** Senior
District Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable William H. Stafford, Jr., Senior District Judge for the
U.S. District Court for the Northern District of Florida, sitting by designation.
          To prevail in this case, Monje-Ramirez must carry the burden of showing

that he suffered prejudice as a consequence of a due process violation in

connection with his expedited removal order in 2005. Prejudice means that he

must demonstrate that he had “plausible grounds for relief” from deportation.

United States v. Vaca, 771 F.3d 1195, 1206 (9th Cir. 2014). This burden he cannot

meet.

          First, because he was an aggravated felon removable under 8 U.S.C.

§ 1228(b), he was statutorily ineligible for any form of discretionary relief.

          Second, as articulated by the district court, it is unimaginable given his

serious criminal record that any immigration judge would grant him any kind of

relief.

          Judgment of conviction AFFIRMED.




                                             -2-